UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6764


JOHN L. CORRIGAN,

                       Plaintiff - Appellant,

          v.

D. DALE, WSP Trooper; D. BURT, WSP         Trooper;    A.   HILLE,
Judge; B. SCUDDER, Deputy Prosecutor,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-mc-00006-CMH-IDD)


Submitted:   July 19, 2012                  Decided:    July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John L. Corrigan, Appellant Pro Se.           Alexander McDonald
Laughlin, WILEY REIN, LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John    L.        Corrigan      filed      a     self-styled       “Motion     for

Relief from Judgment or Order” in which he moved the district

court to declare as void orders of the United States District

Court for the Eastern District of Washington granting summary

judgment      to    the     Defendants         in    his       civil    rights    action     and

awarding Defendants Hille and Scudder $10,822.51 in attorney’s

fees.     Corrigan argued in the motion for relief that, as the

court    of    registration            under     28      U.S.C.        § 1963    (2006),     the

district      court       had    the   power        to   grant      him   relief      from   the

Eastern District of Washington’s erroneous determination that it

was not required to dismiss the action without prejudice based

his failure to serve Defendants within the time limit prescribed

by Fed. R. Civ. P. 4(m).                    The district court denied Corrigan’s

motion, and he now appeals.                  We affirm.

              The substance of Corrigan’s contention in the motion

for relief—that the Eastern District of Washington’s orders were

void    because      he    failed      to    serve       the     Defendants      in   a    timely

manner—previously was litigated.                      Corrigan v. Dale, No. 2:07-cv-

00227-RHW (E.D. Wash. Nov. 21, 2008).                            His claim for relief is

therefore      barred       by     the       doctrine          of   collateral        estoppel.

See Orca Yachts, L.L.C. v. Mollicam, Inc., 287 F.3d 316, 318

(4th    Cir.       2002)        (setting       forth       the      principles        of   claim

preclusion and collateral estoppel).

                                                2
          Accordingly,   we   affirm   the   district   court’s   order

denying Corrigan’s motion for relief.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                              AFFIRMED




                                  3